Judge Harold R. Banke.
Grange Mutual Insurance Company (“Grange”) commenced this declaratory judgment action to contest its coverage of a van involved in a traffic accident in which LaSonya Hill perished.1 Hill’s daughters, Leteshia Hodges and Keisha Hill, subsequently initiated a separate wrongful death action through their next friend and guardian, Annie S. Hill (the “Hills” collectively) against Cagle’s, Inc. (“Cagle’s”), Cagle’s Farms, Inc., and Charles D. Davis d/b/a Davis Poultry Company, which sought coverage from Grange. The Hills appeal the trial court’s decision to direct a verdict for Cagle’s on the finding that Davis owned the van at issue.
Davis purchased the van from Cagle’s shortly after arranging to provide all of Cagle’s chicken catching services. Davis maintained that this transaction occurred in early May 1993, before the accident. He testified that shortly after he bought the van, he telephoned Grange’s agent, who assured him it was covered, as did the claims adjuster who took his statement shortly after the accident.
Prior to the verdict, the trial court determined that at the time of the accident, Davis owned the van. The jury then found that Grange *898was required to provide liability coverage to Davis and his employees for any third-party liability claims arising from the accident. Held:
The Hills lack standing to appeal the trial court’s finding that Davis owned the van. St. John’s Melkite Catholic Church v. Commr. of Revenue, 240 Ga. 733, 734 (242 SE2d 108) (1978) (appellate court may raise standing issue sua sponte). In this action, they are not “aggrieved” by the trial court’s decision because it does not adversely affect them as co-defendants here. Morgan v. Miller, 191 Ga. App. 803, 804 (383 SE2d 183) (1989); see Stonica v. State Farm Fire &c. Co., 198 Ga. App. 717 (402 SE2d 553) (1991). The trial court never addressed the issues of Cagle’s liability or insurance coverage. A party not aggrieved by the trial court’s judgment lacks a legal right to except thereto, because he has no just cause of complaint. Morgan, 191 Ga. App. at 804. Thus, where it affirmatively appears that a decision would be of no benefit to the complaining party, dismissal of the appeal is appropriate. See Kappers v. DeKalb County Bd. of Health, 214 Ga. App. 117 (446 SE2d 794) (1994). The fact that an appellant might possibly derive a future benefit from a favorable adjudication on an abstract issue does not require this Court to retain and decide the case. See id. Accordingly, the appeal is dismissed. See Wallace v. Scott, 164 Ga. App. 129, 130 (1) (296 SE2d 423) (1982).

Appeal dismissed.


Pope, P. J., and Johnson, J., concur specially.


 The accident occurred on June 7, 1993.